           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 1 of 9
                                                            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 5/5/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X
Beriza Luciano,
                                       Plaintiff,                       1 :19-cv-10892-GHW
                          -v -                                           STIPULATED
                                                                      CONFIDENTIALITY
1199SEIU UNITED HEALTHCARE WORKERS                                     AGREEMENT AND
EAST and RENE RUIZ, individually,                                    PROTECTIVE ORDER

                                       Defendants.
                                                        X
GREGORY H. WOODS, District Judge:


         WHEREAS, all of the parties to this action (collectively, the “Parties” and each individually,

a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;


         WHEREAS, the Parties, through counsel, agree to the following terms; and


         WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;


         IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:


         1.        With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

1-000-00613: 11121999
                                                    1
           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 2 of 9




pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder.


         2.        The Party or person producing or disclosing Discovery Material (each, “Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:


         (a)       previously non-disclosed financial information (including without limitation profitability

                   reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

                   payments, sales reports, and sale margins);


         (b)       previously non-disclosed material relating to ownership or control of any non-public

                   company;


         (c)       previously non-disclosed labor union organizing plans, member-representation

                   information, or political action plans;


         (d)       any information of a personal or intimate nature regarding any individual; or


         (e)       any other category of information given confidential status by this Court after the

                   date of this Order.


         3.        With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as "Confidential" by: (a) stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility; and (b)


1-000-00613: 11121999
                                                       2
           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 3 of 9




producing for future public use another copy of said Discovery Material with the confidential

information redacted.


         4.        A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record during

the deposition that a question calls for Confidential information, in which case the reporter will bind

the transcript of the designated testimony in a separate volume and mark it as “Confidential

Information Governed by Protective Order;” or (b) notifying the reporter and all counsel of record,

in writing, within 30 days after a deposition has concluded, of the specific pages and lines of the

transcript that are to be designated “Confidential,” in which case all counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their

possession or under their control as directed by the Producing Party or that person’s counsel. During

the 30-day period following a deposition, all Parties will treat the entire deposition transcript as if

it had been designated Confidential.


                    5.    If at any time before the termination of this action a Producing Party realizes

that it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such designated

portion(s) of the Discovery Material as Confidential. In addition, the Producing Party shall

provide each other Party with replacement versions of such Discovery Material that bears the

“Confidential” designation within two business days of providing such notice.


                    6.    Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or
1-000-00613: 11121999
                                                     3
           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 4 of 9




protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.


                    7.   Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:


                   (a)   the Parties to this action, their insurers, and counsel to their insurers;


                   (b)   counsel retained specifically for this action, including any paralegal, clerical,

                         or other assistant that such outside counsel employs and assigns to this matter;


                   (c)   outside vendors or service providers (such as copy-service providers and

                         document-management consultants) that counsel hire and assign to this matter;


                   (d)   any mediator or arbitrator that the Parties engage in this matter or that this

                         Court appoints, provided such person has first executed a Non-Disclosure Agreement

                         in the form annexed as Exhibit A hereto;


                   (e)   as to any document, its author, its addressee, and any other person

                         indicated on the face of the document as having received a copy;


                   (f)   any witness who counsel for a Party in good faith believes may be called to testify at

                         trial or deposition in this action, provided such person has first executed a

                         Non-Disclosure Agreement in the form annexed as Exhibit A hereto;


                   (g)   any person a Party retains to serve as an expert witness or otherwise provide

                         specialized advice to counsel in connection with this action, provided such person

1-000-00613: 11121999
                                                       4
           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 5 of 9




                          has first executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                          hereto;


                   (h)    stenographers engaged to transcribe depositions the Parties conduct in this action;

                          and


                   (i)    this Court, including any appellate court, its support personnel, and court

                          reporters.


                    8.    Before disclosing any Confidential Discovery Material to any person
referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to
such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto
stating that he or she has read this Order and agrees to be bound by its terms. Said counsel
must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to
opposing counsel either before such person is permitted to testify (at deposition or trial) or at
the conclusion of the case, whichever comes first.

                    9.    This Order binds the Parties and certain others to treat as Confidential
any Discovery Materials so classified. The Court has not, however, made any finding
regarding the confidentiality of any Discovery Materials, and retains full discretion to determine
whether to afford confidential treatment to any Discovery Material designated as
Confidential hereunder. All persons are placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced into evidence at
trial, even if such material has previously been sealed or designated as Confidential.

                    10.   In filing Confidential Discovery Material with this Court, or filing
portions of any pleadings, motions, or other papers that disclose such Confidential
Discovery Material (“Confidential Court Submission”), the Parties shall publicly file a

1-000-00613: 11121999
                                                      5
           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 6 of 9




redacted copy of the Confidential Court Submission via the Electronic Case Filing System.
In accordance with Rule 4(A) of the Court's Individual Rules of Practice in Civil Cases, the
Parties shall file an unredacted copy of the Confidential Court Submission under seal with
the Clerk of this Court, and the Parties shall serve this Court and opposing counsel with
unredacted courtesy copies of the Confidential Court Submission. In accordance with Rule
4(A) of this Court’s Individual Rules of Practice in Civil Cases, any Party that seeks to file
Confidential Discovery Material under seal must file an application and supporting
declaration justifying—on a particularized basis—the sealing of such documents. The
parties should be aware that the Court will unseal documents if it is unable to make
“specific, on the record findings . . . demonstrating that closure is essential to preserve higher
values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                    11.   Any Party who objects to any designation of confidentiality may at any
time before the trial of this action serve upon counsel for the Producing Party a written notice
stating with particularity the grounds of the objection. If the Parties cannot reach agreement
promptly, counsel for all affected Parties will address their dispute to this Court in
accordance with paragraph 2(C) of this Court's Individual Practices.

                    12.   Any Party who requests additional limits on disclosure (such as
“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of
this action serve upon counsel for the recipient Parties a written notice stating with
particularity the grounds of the request. If the Parties cannot reach agreement promptly,
counsel for all affected Parties will address their dispute to this Court in accordance with
Rule 2(C) of this Court's Individual Rules of Practice in Civil Cases.

                    13.   Recipients of Confidential Discovery Material under this Order may use
such material solely for the prosecution and defense of this action and any appeals
thereto, and not for any other purpose or in any other litigation proceeding. Nothing
1-000-00613: 11121999
                                                   6
           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 7 of 9




contained in this Order, however, will affect or restrict the rights of any Party with respect
to its own documents or information produced in this action.

                    14.   Nothing in this Order will prevent any Party from producing any
Confidential Discovery Material in its possession in response to a lawful subpoena or other
compulsory process, or if required to produce by law or by any government agency having
jurisdiction, provided that such Party gives written notice to the Producing Party as soon as
reasonably possible, and if permitted by the time allowed under the request, at least 10 days
before any disclosure. Upon receiving such notice, the Producing Party will bear the burden
to oppose compliance with the subpoena, other compulsory process, or other legal notice if
the Producing Party deems it appropriate to do so.

                    15.   Each person who has access to Discovery Material designated as
Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or
inadvertent disclosure of such material.

                    16.   Within 60 days of the final disposition of this action—including all
appeals—all recipients of Confidential Discovery Material must either return it—including all
copies thereof—to the Producing Party, or, upon permission of the Producing Party,
destroy such material—including all copies thereof. In either event, by the 60-day deadline,
the recipient must certify its return or destruction by submitting a written certification to the
Producing Party that affirms that it has not retained any copies, abstracts, compilations,
summaries, or other forms of reproducing or capturing any of the Confidential Discovery
Material. Notwithstanding this provision, the attorneys that the Parties have specifically retained
for this action may retain an archival copy of all pleadings, motion papers, transcripts, expert
reports, legal memoranda, correspondence, or attorney work product, even if such materials
contain Confidential Discovery Material. Any such archival copies that contain or constitute
Confidential Discovery Material remain subject to this Order.


1-000-00613: 11121999
                                                  7
           Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 8 of 9




                    17.   This Order will survive the termination of the litigation and will continue
to be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

                 18. This Court will retain jurisdiction over all persons subject to this Order
 to the extent necessary to enforce any obligations arising hereunder or to impose sanctions
 for any contempt thereof.



SO STIPULATED AND AGREED.




_________________________________                       ____/s/Jesse C. Rose___________________
DANA LOSSIA, ESQ.                                       JESSE ROSE, ESQ.
Counsel to Defendants 1199 SEIU United                  Counsel to Plaintiff Beriza Luciano
Healthcare Workers East and Rene Ruiz

              April 29, 2020                                    April 29, 2020
Dated: _________________________________                Dated: ______________________________


           SO ORDERED.


Dated: May 5, 2020
                                                          _____________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




1-000-00613: 11121999
                                                    8
          Case 1:19-cv-10892-GHW Document 19 Filed 05/05/20 Page 9 of 9



                                                                                        Exhibit A
                                                                     to Stipulated Confidentiality
                                                                  Agreement and Protective Order
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         X
Beriza Luciano,

                                           Plaintiff,                1:19-cv-10892-GHW

                          -v-                                       NON-DISCLOSURE
                                                                     AGREEMENT
1199SEIU UNITED HEALTHCARE WORKERS
EAST and RENE RUIZ,
                                         Defendants.

---------------------------------------------------------- X


         I, ______________, acknowledge that I have read and understand the Protective Order

in this action governing the non-disclosure of those portions of Discovery Material that have been

designated as Confidential. I agree that I will not disclose such Confidential Discovery Material to

anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

return all discovery information to the Party or attorney from whom I received it. By

acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



                                                          Name:
                                                          Date:



1-000-00613: 11121999
